DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Discenzo et al. (US Patent No. 5,917,428 and Discenzo hereinafter.)
As to claim 2, An electric working machine comprising: two or more circuits at least including a first circuit and a second circuit; and a control circuit configured to execute two or more diagnoses at least including a first diagnosis and a second diagnosis one by one in order, the first diagnosis diagnosing the first circuit, the second diagnosis diagnosing the second circuit, the control circuit being configured to execute the first diagnosis or the second diagnosis at a first diagnosis timing, the control circuit being configured to execute the first diagnosis or the second diagnosis at a second diagnosis timing, and the second diagnosis timing following the first diagnosis timing. 	(Discenzo teaches(figs.1-3) an electric working machine such as an electric motor 30 (figs.1-3, (col.1, lines 7-13), (col.3, lines 21-40)) comprising: two or more circuits such as flux sensor  80 (“provide voltage proportional to flux”, see fig.3, (col.5, lines 5-13), temperature sensors 82, 84 (“provide analog voltage proportional to temperature at the thermocouple lead”, see fig.3, (col.4, lines 6-55)) at least including a first circuit such as over current, over voltage, over temperature (real time electric-motor diagnostics, see abstract; motor fault conditions diagnosis, see fig.5) at least including a first diagnosis such as motor current diagnosis and a second diagnosis such motor voltage diagnosis one by one in order (see fig.5,steps 210 thru 216 & diagnosis motor condition monitoring data order such as currents 1-3, voltages 1-3, see fig.8), the first diagnosis diagnosing the first circuit such as current sensor circuit 88, 36, the second diagnosis diagnosing the second circuit such as the voltage sensor circuit 90, 36, the control circuit such as the processor 56 (figs.1-3) being configured to execute the first diagnosis (current diagnosis) at a first diagnosis timing (said current sensors 88 poll time, see step 210, fig.5, (col.6, lines 35-67 & (col.7, lines 1-67)), the control circuit such as processor 56 (figs.1-3) being configured to execute the second diagnosis at a second diagnosis timing (said voltage sensors 90 poll time, see step 210, fig.5), and the second diagnosis (voltage) timing following the first diagnosis (current) timing (see step 210 thru 216, fig.5 and motor condition monitoring data order such as currents 1-3, voltages 1-3, see fig.8).
As to claim 3, The electric working machine according to claim 2, wherein the control circuit is configured to execute the diagnoses one by one according to a prescribed order, and wherein the prescribed order is determined so that the first diagnosis is executed at the first diagnosis timing and the second diagnosis is executed at the second diagnosis timing.
Discenzo teaches(figs.1-3) an electric working machine such as an electric motor 30 (figs.1-3, (col.1, lines 7-13), (col.3, lines 21-40)) wherein the control circuit such as processor 56 (CPU, fig.3) is configured to execute the diagnoses (see (col.3, lines 62-65), motor fault condition diagnosis, see fig.5) one by one according to a prescribed order (motor condition monitoring order such as currents 1-3, voltages 1-3, see fig.8), and wherein the prescribed order is determined so that the first diagnosis is executed at the first diagnosis timing (said current sensors 88 poll time, see steps 210 thru 216, fig.5, (col.6, lines 35-67) & (col.7, lines 1-67) and the second diagnosis is executed at the second diagnosis timing (said voltage sensors 90 poll time, see steps 210 thru 216, fig.5.)
Allowable Subject-Matter
Claim 1 is allowed.
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (closest prior art, Discenzo, (US 5,917,428) fails to teach (See claim 1) the control circuit being configured to execute each of a trigger detection function diagnosis, a line function diagnosis, a first overheat protection function diagnosis, a second overheat protection function diagnosis, a third overheat protection function diagnosis, and an overvoltage protection function diagnosis in this order at a corresponding diagnosis timing, the trigger detection function diagnosis including diagnosing the trigger detection circuit, the power supply line function diagnosis including diagnosing the switching circuit.
The prior art of record(s) (closest prior art, Discenzo, (US 5,917,428) fails to teach the corresponding limitations of claims 4-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			03/29/2022